Citation Nr: 1509602	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  07-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for spondylolisthesis and spondylosis with limitation of motion of lumbar back (lumbar spine disability) prior to April 25, 2007, and in excess of 50 percent beginning on April 25, 2007.  

2.  Entitlement to an evaluation in excess of 40 percent for left side sciatic nerve radiculopathy with loss of strength and left foot drop associated with lumbar spine disability (left lower extremity radiculopathy) prior to May 11, 2013, and in excess of 60 percent beginning on May 11, 2013.  

3.  Entitlement to a separate evaluation for right lower extremity radiculopathy associated with service-connected lumbar spine disability.  

4.  Entitlement to a separate evaluation for bladder impairment associated with service-connected lumbar spine disability.  

5.  Entitlement to an effective date earlier than August 24, 2011, for a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, June 2007, August 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and a July 2014 rating decision issued by the VA Evidence Intake Center.  

The Board remanded the case in May 2011 to provide the Veteran an opportunity to testify at a Board hearing.  

In July 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  In January 2012, the Veteran filed a motion to correct the July 2011 hearing transcript.  In February 2012, the undersigned VLJ determined that, except for one requested change, the changes were within the meaning of 38 C.F.R. § 20.719 and were made part of the record.  The clarification regarding the date of the most recent examination (at that time) was not made, as the transcript reflected what was stated at the hearing.  

Following the hearing, the Board remanded the case in February 2012.  In an August 2013 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned an evaluation of 10 percent, effective May 11, 2013.  In a May 2014 rating decision, the RO recharacterized the issue to service connection for left side sciatic nerve radiculopathy with loss of strength and foot drop, and assigned an evaluation of 40 percent effective August 24, 2011 and an evaluation of 60 percent effective from May 11, 2013.  In the May 2014 rating decision and a May 2014 supplemental statement of the case, the RO increased the evaluation for the lumbar spine disability from 40 to 50 percent, effective from April 25, 2007.  Because the disability ratings are not the maximum ratings available, these issues remain on appeal and were returned to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims file contains additional documents pertinent to the present appeal, including a July 2014 document that states that an August 2011 compact disc containing medical records was broken and a January 2014 Notice of Disagreement with corresponding exhibits that are pertinent to the issues on appeal.  Although the RO did not review the records, there is no prejudice to the Veteran as his claim for service connection for bladder impairment is granted below and the remaining issues are being remanded for additional development.     

The issue of service connection for a cervical spine disorder has been raised by the record at the July 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased evaluation for lumbar spine disability, an increased evaluation for left lower extremity radiculopathy, entitlement to a separate evaluation for right lower extremity radiculopathy, and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran's bladder impairment is a separate neurological manifestation of the service-connected lumbar spine disability.  


CONCLUSION OF LAW

A separate rating for neurologic abnormalities manifested by bladder impairment associated with a service-connected lumbar spine disability is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, 4.115a, Diagnostic Code 7517 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has objective neurologic abnormalities, namely bladder impairment, associated with the service-connected lumbar spine disability.  To the extent that the Veteran also seeks separate and increased evaluations for neurological impairment of the lower extremities, those issues will be addressed separately in the remand portion of the decision.  

The Veteran's service-connected lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) pursuant to 38 C.F.R. § 4.71a, DC 5239 applicable to spondylolisthesis or segmental disability.  The General Rating Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5239, Note (1).

Here, the Veteran underwent a VA examination in May 2013 and the examiner determined that the Veteran had neurologic abnormalities related to the thoracolumbar spine.  The examiner specifically described that the Veteran had overflow incontinence related to nerve damage of the cauda equina.  As there is no contrary evidence of record and the VA examiner provided his opinion based on an examination of the Veteran, a review of the evidence of record, and the Veteran's credible lay statements, the Board finds the examination report to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

The evidence of record, therefore, supports a finding that the Veteran has neurological abnormalities manifested by bladder impairment related to the lumbar spine disability.  As neurological manifestations of a spine disorder are to be rated separately, the Board finds the Veteran is entitled to a separate rating for his bladder impairment.  38 C.F.R. § 4.71, Diagnostic Code 5239, Note (1).


ORDER

A separate rating for bladder impairment associated with spondylolisthesis and spondylosis with limitation of motion of lumbar back is granted.  


REMAND

The Board finds that remand is necessary in this case for further development.  First, the Veteran, through his representative, submitted a compact disc that contained additional medical treatment records in August 2011.  A VCIP Unscannable Document Placeholder located in VBMS reveals that, in July 2014, there was an attempt to scan the contents of the compact disc into the VBMS electronic claims file; however, the compact disc was deemed unscannable because the compact disc was broken into pieces.  There is no indication in the record that the Veteran or his representative received notice that the compact disc was unscannable nor was the Veteran provided an opportunity to resubmit the evidence.  Accordingly, remand is necessary to provide the Veteran notice and an opportunity to resubmit the records contained in the compact disc.  

Second, a remand is necessary to determine whether a separate evaluation for right lower extremity radiculopathy is warranted and whether an increased evaluation is warranted for left lower extremity radiculopathy, to include whether an evaluation is warranted prior to August 2011.  A private treatment record dated from July 1986 contained complaints of persistent low back pain that radiated down both legs and a July 2001 treatment record contained an impression of residual radiculopathy.  On VA examination in August 2002, however, the examiner reported that both lower limbs were negative for any neurological deficiency.  Moreover, on VA examination in December 2005, the Veteran complained of radiation of pain and tingling in both legs, but the examiner noted that there was some degree of spinal stenosis, but no gross neurological deficit in the lower limbs.  The Veteran was diagnosed with lumbar radiculopathy in October 2011 and with left lower extremity radiculopathy at the May 2013 VA examination.  Accordingly, a medical opinion is necessary to clarify whether the Veteran has had right lower extremity radiculopathy at any time during the period on appeal, when the right and left lower extremity radiculopathy became manifest, and the severity of the radiculopathy.   

Third, in a rating decision dated in July 2014, the RO granted service connection for a TDIU rating with an effective date of August 24, 2011.  The Veteran subsequently submitted a notice of disagreement regarding the effective date assigned in connection with the grant of the TDIU rating.  A statement of the case has not been issued.  Under these circumstances, a statement of the case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case.  Advised the Veteran that he still needs to file a timely substantive appeal in response to the statement of the case to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Request VA medical records from the Detroit, Michigan, VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and provide him with notice that the compact disc that he submitted in August 2011 containing medical records is broken and the documents cannot be scanned into the record.  The Veteran should be provided an opportunity to resubmit the compact disc or the medical records contained therein.  

4.  Afford the Veteran the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, secure a VA examination to ascertain the current severity and manifestations of the Veteran's lower extremity radiculopathy.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.

The examiner should address the following:

(a) The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether there is right lower extremity radiculopathy that is due to the Veteran's lumbar spine disability.  If so, the examiner must identify the exact nerves that are affected and describe the severity of the disability (mild, moderate, moderately severe, or severe; and/or complete or incomplete paralysis of any nerve).  The examiner must also identify when the right lower extremity neurological abnormality manifested, to include consideration of the period from 2001 forward. 

(b) The examiner must describe the severity of the left lower extremity radiculopathy (mild, moderate, moderately severe, or severe; and/or complete or incomplete paralysis of any nerve).

The examiner must also identify when the left lower extremity radiculopathy manifested, for the period from 2001 forward.

The examiner must address the following:  (1) the July 1986 treatment record that contained complaints of persistent low back pain that radiated down both legs; (2) the July 2001 treatment record that contained an impression of residual radiculopathy; (3) the diagnosis of lumbar radiculopathy in the October 2011 treatment record; and (4) the August 2002, December 2005, and May 2013 VA examination report findings.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


